Order

PER CURIAM.
Larry Bittick appeals the denial of his Rule 29.15 motion following an evidentiary hearing, in which he sought relief from his convictions on one count of second-degree assault on a law enforcement officer and three counts of second-degree assault. Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 84.16(b).